Title: To Thomas Jefferson from Dugald Stewart, 1 March 1795
From: Stewart, Dugald
To: Jefferson, Thomas



Dear Sir
Edinburgh 1 March 1795

The Gentleman who will have the Honour of presenting this letter to you (Mr. John Millar) has been long a particular friend of mine, and I can with great confidence recommend him to your acquaintance, as a man of worth, learning, and talents. I shall leave to himself the detail of the circumstances which have suggested to him the plan of settling in America, and shall content myself with assuring you in general that they are such as could not fail to add to your estimation of his character. I need not inform you that our modes of thinking on political subjects are not altogether the same with yours.

Mr. Millar was bred to the Law, under the particular inspection of his Father, Professor Millar of Glasgow, with whose excellent works On the Distinction of Ranks, and on The English Constitution I presume you are acquainted. Should an opening occur in any of your literary establishments, I am persuaded you would find him a valuable acquisition as a Professor; and the variety of his attainments leave him a considerable latitude in his choice of a situation. I should suppose that General Jurisprudence or some of the branches more immediately connected with it would be most agreeable to his wishes; but as he has received a very liberal Education, there are few branches of Academical Instruction which he could not undertake with a fair prospect of success.
Altho’ Mr. Millar has been strongly recommended to Mr. Jay by Lord Landsdowne and others, I could not think of his setting out for America, without availing myself of the Honour of your acquaintance, in expressing my warmest wishes to you for his comfortable establishment. Allow me likewise to recommend to your civilities Mrs. Millar, who is a Daughter of our late celebrated Professor of Medicine Dr. Cullen, and who inherits a large portion of her Father’s genius.
I felt myself highly flattered in being associated with the very distinguished names in the American philosophical society, and beg to return you my grateful acknowledgements for an honour to which I could have no claim but thro’ your Recommendation. I am Dear Sir Your most Obedt. & faithful Servant

Dugald Stewart

